Title: To James Madison from Thomas Jefferson, 7 December 1809
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Dec. 7. 09
The inclosed letter is from Father Richard, the Director of a school at Detroit; & being on a subject in which the departments both of the Treasury & War are concerned, I take the liberty of inclosing it to yourself as the center which may unite these two agencies. The transactions which it alludes to took place in the months of Dec. & Jan. preceding my retirement from office, & as I think it probable they may not have been fully placed on the records of the War office, because they were conducted verbally for the most part, I will give a general statement of them as well as my recollection will enable me. In the neighborhood of Detroit (2. or 3. miles from the town) is a farm, formerly the property of one Ernest, a bankrupt Collector. It is now in possession of the Treasury department, as a pledge for a sum in which he is in default to the government, much beyond the value of the farm. As it is a good one, has proper buildings, & in a proper position for the purpose contemplated, Genl. Dearborne proposed to purchase it for the War department, at it’s real value. Mr. Gallatin thought he should ask the sum for which it was hypothecated. I do not remember the last idea in which we all concurred, but I believe it was that, as the Treasury must, in the end, sell it for what it could get, the War department would become a bidder as far as it’s real value, & in the mean time would rent it. On this farm we proposed to assemble the following establishments.
1. Father Richard’s school. He teaches the children of the inhabitants of Detroit. But the part of the school within our view was that of the young Indian girls instructed by two French females, natives of the place, who devote their whole time, & their own property which was not inconsiderable, to the care & instruction of Indian girls in carding, spinning, weaving, sowing [sic], & the other houshold arts suited to the condition of the poor, & as practised by the white women of that condition. Reading & writing were an incidental part of their education. We proposed that the war departmt. should furnish the farm & houses for the use of the school, gratis, and add 400. D. a year to the funds, & that the benefits of the Institution should be extended to the boys also of the neighboring tribes, who were to be lodged, fed, & instructed there.
2. To establish there the farmer at present employed by the US. to instruct those Indians in the use of the plough & other implements & practises of Agriculture, & in the general management of the farm. This man was to labour the farm himself, & to have the aid of the boys through a principal portion of the day, by which they would contract habits of industry, learn the business of farming, & provide subsistence for the whole institution. Reading & writing were to be a secondary object.
3. To remove thither the Carpenter & Smith at present employed by the US. among the same Indians; with whom such of the boys as had a turn for it should work & learn their trades.
This establishment was recommended by the further circumstance that whenever the Indians come to Detroit on trade or other business, they encamp on or about this farm. This would give them opportunities of seeing their sons & daughters, & their advancement in the useful arts, of seeing & learning from example all the operations & process of a farm, and of always carrying home themselves some additional knolege of these things. It was thought more important to extend the civilized arts, & to introduce a separation of property among the Indians of the country round Detroit than elsewhere, because learning to set a high value on their property, & losing by degrees all other dependance for subsistence, they would deprecate war with us as bringing certain destruction on their property, and would become a barrier for that distant & insulated post against the Indians beyond them. There are, beyond them, some strong tribes, as the Sacs, Foxes Etc. with whom we have as yet had little connection, & slender opportunities of extending to them our benefits & influence. They are therefore ready instruments to be brought into operation on us by a powerful neighbor which still cultivates it’s influence over them by nourishing the savage habits, which waste them, rather than by encouraging the civilized arts which would soften, conciliate & preserve them. The whole additional expence to the US. was to be the price of the farm, and an increase of 400. D. in the annual expenditures for these tribes.
This is the sum of my recollections. I cannot answer for their exactitude in all details; but Genl. Dearborne could supply & correct the particulars of my statement. Mr. Gallatin too was so often in consultation on the subject that he must have been informed of the whole plan; & his memory is so much better than mine, that he will be able to make my statement what it should be. Add to this that, I think, I generally informed yourself of our policy & proceedings in the case as we went along: & if I am not mistaken it was one of the articles of a memorandum I left with you of things still in fieri, & which would merit your attention. I have thought it necessary to put you in possession of these facts that you might understand the grounds of father Richard’s application, & be enabled to judge for yourself of the expediency of pursuing the plan, or of the means of withdrawing from it with justice to the individuals employed in it’s execution. How far we are committed with the Indians themselves in this business will be seen in a speech of mine to them of Jan. 31. filed in the war office, & perhaps something more may have passed to them from the Secretary at War. Always affectionately yours
Th: Jefferson
